Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 29 August 1808
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



My dear Daughter
Quincy August 29 1808

Do you know how long a time has elapsed since you wrote a single line to your Mother? You did not use to be thus neglectfull of your pen: I am myself frequently tardy, but I believe unless the post has failed: that I have written twice, Since I recieved a Letter from you. Caroline has written once to me: and once to Susan so that my mind has been releived from the apprehension that you were sick. I have had an ill turn, and been confined to my chamber for a week past, with complaints similar to those which at this Season usually afflict me, an irregular intermitting fever, and Rhumatic complaints united—my head much affected, which has prevented my writing before. It is so common for me to be indisposed that it Seems a matter of course: but your Aunt Cranch has been much more sick than I have; being confined to her Bed with a Virtigo in her Head, so that she cannot bear a Ray of light, or walk or Stand a moment. She has taken an Emetic and been Blisterd, but is not yet relieved. You will easily conceive how much her sickness has added to my anxiety and distress—that she to whom I am so much indebted for the tenderest care, and assiduity, when I have been brought low. should herself want that aid, I am unable to afford her: it has so happend; that this is the  Season when Mrs Greenleaf and family make their visit; she is there fortunately, alltho encumberd with 5 children, and near being confined with her Sixth. Yet why should I say encumberd; doth not the Scripture Say, that children are an Heritage of the Lord? and is not every married person desirious of building up a family. Is it not their duty to do so. He who says, or lives as if he thought that “it is good for man to be alone gives the lie to his Maker; sins against the constitution of his nature, dishonours his Parents; defrauds another of one of the justest rights of humanity and exposes himself to commit offences against Society,” says good Dr. Hunter in his sacred Biography or history of the Patriarchs, a course of Lectures which I have lately been reading, and with which I have been highly pleased. I wish I could convey them to you. they are instructive, and entertaining, excellent family Books. I should be delighted to have my Caroline read them. You must read Uncle justise this admonition—Altho seperated from you as appears to me, a much greater distance than when you resided in the city of N York, my imagination follows you: and I think of you hourly, regret the Seperation, and mourn that my only Daughter cannot more frequently visit her Parents. yet I check myself, and say am I not ungratefull? Has she not been with me through many of my most Dangerous, and painfull sicknesses, a solace and comfort and consolation to me. might she not be placed in circumstances much more distressing for me to reflect upon?
How is my dear William, laid aside his pen for the implements of Husbandery. Can the wilderness make him forget the social fire side of Quincy—the Slate and pencil of his Grandfather over which he last Winter spent so many—shall I say pleasent, or usefull Evenings? From John we hear pretty often, He and his Grandfather are still correspondents—He writes for information, and instruction, which his Grandfather readily communicates—I expect Susan’s Mamma & Sister every day to spend some time with me. She seems to be unfortunate in her expected connexion, and Sausy Susan says, sighs and groans, as much as if she was a young Girl—for the slut got her Letters to me and read them. You know she is too knowing in some things for her years. Caroline says to Susan—write me any thing but politicks—If you say so too, I shall hardly know how to comply. yet they are very vexatious topicks. But who can feel indifferent when the prevalence of Party Spirit, distorts every effort for the public good into a conspiracy to overturn the constitution; and native Americans unite with foreigners to degrade the hand which gave them Birth and Humiliate themselves to become tributary vassels—The vile spirit of Party, Sacr has sacrificed at their shrine, honour integrity and talents. That corresponding opinions prevail in other states, I will coppy from the Newspaper an Extract of a Letter from a Gentleman in South Carolina to his Friend in this State “The shamefull neglect of talents of integrity and manly candour and firmness, which has occured with you in leaving out John Q Adams as Senator, excites here universal Sympathy in his favour, and a corresponding disgust at the conduct of his opposers. I hear him spoken of with enthusiastic admiration, and I make no doubt but that the ill usage he has received, will in the long run, prove highly advantageous to him”
With respect to the Letter so much the subject of federal censure and abuse, there is every thing in it, which constitutes an upright honest candid Man, who loves his country better than Gold: and who dared to Strip the mask from the face of deformity—and hold up to public view the true and real picture—I consider it as a family trophy—as a coat of Arms and pride myself more in being the Mother of such a Son, than in all the honours and titles which Monarch could bestow
I am disgusted when I see low artifice substituted, for candor, falshood for truth, and the same arts resorted to support a good cause, which were used to accomplish a bad one. it has been publicly asserted that your Father has said that he fully approved of the present Administration. nothing could be more false. He must first condemn all the great leading principles of his own which were neither weak, or timid, rash or voilent, cruel or vindictive—they were the Halcion Days of America. What is to be our future Lot—Heaven only knows. May the Righteous few save our Land—
our Friends here are well, save those I have mentiond.—Remember me affectionatly to the Col., to William and Caroline. I hope Mrs. St. Hilliar has recoverd from her fall. For a sprain when first done, a Tea Kettle of cold water poured upon it in a Stream; is the best thing, I ever saw used, tho painfull it is salutary.
Our little Abbe is a delightfull sensible forward child, but Eliza is the Beauty—fine large chesnut Eye, black hair, and fair skin, short Limbs round face and a quiet child
I must bid you good night or I shall get a sleepless night—and then it will all be attributed to writing—Your ever affectionate / Mother
Abigail Adams